Exhibit 10.1

 

Helios and Matheson Analytics Inc.

 

2014 EQUITY INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

Section 1

BACKGROUND, PURPOSE AND DURATION

1

1.1

Background and Effective Date

1

1.2

Purpose of the Plan

1

      

Section 2

DEFINITIONS

1

2.1

"1934 Act"

1

2.2

"Affiliate"

1

2.3

"Award"

1

2.4

"Award Agreement"

1

2.5

"Board"

1

2.6

"Code"

1

2.7

"Committee"

1

2.8

"Company"

1

2.9

"Consultant"

1

2.10

"Director"

1

2.11

"Disability"

   1

2.12

"Employee"

2

2.13

"Employee Director"

2

2.14

"Exercise Price"

2

2.15

"Fair Market Value"

2

2.16

"Grant Date"

2

2.17

"Incentive Stock Option"

2

2.18

"Non-employee Director"

2

2.19

"Nonqualified Stock Option"

2

2.20

"Option"

2

2.21

"Participant"

2

2.22

"Performance Share"

2

2.23

"Performance Unit"

2

2.24

"Period of Restriction"

2

2.25

"Plan"

2

2.26

"Restricted Stock"

2

2.27

"Rule 16b-3"

2

2.28

"Section 16 Person"

2

2.29

"Shares"

2

2.30

"Subsidiary"

2

2.31

"Termination of Service"

2

     

Section 3

ADMINISTRATION

3

3.1

The Committee

3

3.2

Authority of the Committee

3

3.3

Delegation by the Committee

3

3.4

Non-employee Directors

3

3.5

Decisions Binding

3

     

Section 4

SHARES SUBJECT TO THE PLAN

3

4.1

Number of Shares

3

4.2

Adjustments in Awards and Authorized Shares

3

     

Section 5

STOCK OPTIONS

4

5.1

Grant of Options

3

5.2

Award Agreement

4

5.3

Exercise Price

4

5.3.1

Nonqualified Stock Options

4

5.3.2

Incentive Stock Options

4

5.3.3

Substitute Options

4

5.4

Expiration of Options

4

5.4.1

Expiration Dates

4

5.4.2

Death of Participant

4

5.4.3

Committee Discretion

4

5.5

Exercisability of Options

4

5.6

Payment

4

 

 
 

--------------------------------------------------------------------------------

 

 

5.7

Restrictions on Share Transferability

4

5.8

Certain Additional Provisions for Incentive Stock Options

5

5.8.1

Exercisability

5

5.8.2

Company and Subsidiaries Only

5

5.8.3

Expiration

5

      

Section 6

INTENTIONALLY OMITTED

5

      

Section 7

RESTRICTED STOCK

5

7.1

Grant of Restricted Stock

5

7.2

Restricted Stock Agreement

5

7.3

Transferability

5

7.4

Other Restrictions

5

7.5

Removal of Restrictions

5

7.6

Voting Rights

5

7.7

Dividends and Other Distributions

6

7.8

Return of Restricted Stock to Company

6

     

Section 8

PERFORMANCE UNITS AND PERFORMANCE SHARES

6

8.1

Grant of Performance Units/Shares

6

8.2

Initial Value

6

8.3

Performance Objectives and Other Terms

6

8.4

Earning of Performance Units and Performance Shares

6

8.5

Form and Timing of Payment

6

8.6

Cancellation

6

      

Section 9

NON-EMPLOYEE DIRECTORS

6

9.1

Granting of Awards

6

9.1.1

Discretionary Options

6

9.1.2

Other Awards

6

9.2

Terms of Nondiscretionary Options

6

9.2.1

Option Agreement

6

9.2.2

Exercise Price

6

9.2.3

Exercisability

7

9.2.4

Expiration of Options

7

9.2.5

Death of Non-employee Director

7

9.2.6

Not Incentive Stock Options

7

9.2.7

Other Terms

7

9.3

Terms of Other Awards

7

     

Section 10

MISCELLANEOUS

7

10.1

No Effect on Employment or Service

7

10.2

Participation

7

10.3

Indemnification

7

10.4

Successors

7

10.5

Beneficiary Designations

7

10.6

Nontransferability of Awards

8

10.7

No Rights as Stockholder

8

10.8

Withholding Requirements

8

10.9

Withholding Arrangements

8

10.10

Deferrals

8

     

Section 11

AMENDMENT, TERMINATION, AND DURATION

8

11.1

Amendment, Suspension, or Termination

8

11.2

Duration of the Plan

8

     

Section 12

LEGAL CONSTRUCTION

8

12.1

Gender and Number

8

12.2

Severability

8

12.3

Requirements of Law

8

12.4

Compliance with Rule 16b-3

9

12.5

Governing Law

9

12.6

Captions

9

 

 
 

--------------------------------------------------------------------------------

 

 

HELIOS AND MATHESON ANALYTICS INC

2014 EQUITY INCENTIVE PLAN

 

HELIOS AND MATHESON ANALYTICS INC, hereby adopts HELIOS AND MATHESON ANALYTICS
INC. 2014 EQUITY INCENTIVE PLAN, as follows:

 

SECTION 1

 

BACKGROUND, PURPOSE AND DURATION

 

1.1 Background and Effective Date. The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Restricted Stock, Performance Units, and
Performance Shares. The Plan was approved by the Board and became effective on
……………………., 2014 (the "Effective Date"). The Board shall seek approval of the
Plan by the Company's stockholders within 12 months of the Effective Date.

 

1.2 Purpose of the Plan. The Plan is intended to increase incentive and to
encourage Share ownership on the part of (1) Employees (including officers and
Directors) of the Company and its Affiliates, (2) Consultants who provide
significant services to the Company and its Affiliates, and (3) Directors of the
Company who are employees of neither the Company nor any Affiliate. The Plan
also is intended to further the growth and profitability of the Company.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1 "1934 Act" means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.2 "Affiliate" means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling controlled by, or under
common control with the Company.

 

2.3 "Award" means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Performance Units, or Performance Shares.

 

2.4 "Award Agreement" means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

 

2.5 "Board" means the Board of Directors of the Company.

 

2.6 "Code" means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.7 "Committee" means the Compensation committee(s) or any other committee (s)
appointed by the Board (pursuant to Section

3.1) to administer the Plan.

 

2.8 "Company" means Helios and Matheson Analytics Inc, a Delaware corporation,
or any successor thereto.

 

2.9 "Consultant" means any consultant, independent contractor, or other person
who provides significant services to the Company or its Affiliates, but who is
neither an Employee nor a Director.

 

2.10 "Director" means any individual who is a member of the Board.

 

2.11 "Disability" means a permanent and total disability within the meaning of
Code section 22(e)(3), provided that in the case of Awards other than Incentive
Stock Options, the Committee in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Committee from time to time.

 

2.12 "Employee" means any employee (including officers and Directors) of the
Company or of an Affiliate, whether such employee is so employed at the time the
Plan is adopted or becomes so employed subsequent to the adoption of the Plan.

 

2.13 "Employee Director" means a Director who is an Employee of the Company or
of any Affiliate.

 

2.14 "Exercise Price" means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

 

2.15 "Fair Market Value" means the last quoted per share selling price for
Shares on the relevant date, or if there were no sales on such date, the
arithmetic mean of the highest and lowest quoted selling prices on the nearest
day after the relevant date, as determined by the Committee.

 

 
 

--------------------------------------------------------------------------------

 

 

2.16 "Grant Date" means, with respect to an Award, the date that the Award was
granted.

 

2.17 "Incentive Stock Option" means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of section 422 of the Code.

 

2.18 "Non-employee Director" means a Director who is an Employee of neither the
Company nor of any Affiliate.

 

2.19 "Nonqualified Stock Option" means an option to purchase Shares which is not
intended to be an Incentive Stock Option.

 

2.20 "Option" means an Incentive Stock Option or a Nonqualified Stock Option.

 

2.21 "Participant" means an Employee, Consultant, Employee Director, or
Non-employee Director who has an outstanding Award.

 

2.22 "Performance Share" means a Performance Share granted to a Participant
pursuant to Section 8.

 

2.23 "Performance Unit" means a Performance Unit granted to a Participant
pursuant to Section 8.

 

2.24 "Period of Restriction" means the period during which shares of Restricted
Stock are subject to forfeiture and/or restrictions on

transferability.

 

2.25 "Plan" means this Helios and Matheson Analytics Inc. 2014 Equity Incentive
Plan, as set forth in this instrument and as hereafter amended from time to
time.

 

2.26 "Restricted Stock" means an Award granted to a Participant pursuant to
Section 7.

 

2.27 "Rule 16B-3" means Rule 16b-3 promulgated under the 1934 Act, as amended,
and any future regulation amending, supplementing or superseding such
regulation.

 

2.28 "Section 16 Person" means a person who, with respect to the Shares, is
subject to section 16 of the 1934 Act.

 

2.29 "Shares" means the shares of the Company's common stock, $0.01 par value.

 

2.30 "Subsidiary" means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

2.31 "Termination of Service" means (a) in the case of an Employee, a cessation
of the employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate; (b) in the case of a
Consultant, a cessation of the service relationship between a Consultant and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate; and (c) in the case of an Employee Director or Non-employee Director,
a cessation of the Director's service on the Board for any reason.

 

 

SECTION 3

 

ADMINISTRATION

 

3.1 The Committee. The Plan shall be administered by the Committee. The members
of the Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board. In addition, the Board may appoint or remove members of
a separate committee to administer the Plan with respect to Section 16 Persons,
which committee shall have all the powers and authorities of the Committee with
respect to such persons and shall consist of (a) the Board itself or (b) those
individuals who shall satisfy the requirements of Rule 16b-3.

 

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan's provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees, Consultants, and Employee Directors shall be
granted Awards, (b) prescribe the terms and conditions of the Awards (other than
the Awards granted to Non-employee Directors), (c) interpret the Plan and the
Awards, (d) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and (e) interpret, amend or revoke any
such rules.

 

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that unless otherwise determined by the Board, the
Committee may not delegate its authority and powers in any way which would
jeopardize the Plan's qualifications under Rule 16b-3.

  

 
 

--------------------------------------------------------------------------------

 

 

3.4 Non-employee Directors. Notwithstanding any contrary provision of this
Section 3, the Board shall administer the Plan with respect to grants of Awards
to Non-employee Directors, and the Committee shall exercise no discretion with
respect to any Awards to Non-employee Directors. In the Board's administration
of the Plan, and the Awards to Non-employee Directors, the Board shall have all
of the authority and discretion otherwise granted to the Committee.

 

3.5 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

 

SECTION 4

 

SHARES SUBJECT TO THE PLAN

 

4.1 Number of Shares. Subject to adjustment as provided in Section 4.2 below,
the total number of Shares available for grant under the Plan shall be 400,000
Shares and will include Shares that are subject to: (a) issuance upon exercise
of an Option but cease to be subject to such Option for any reason other than
exercise of such Option; (b) an Award granted hereunder but forfeited or
repurchased by the Company at the original issue price; and (c) an Award that
otherwise terminates without Shares being issued. Shares granted under the Plan
may be either authorized but unissued Shares or treasury Shares. At all times
the Company shall reserve and keep available a sufficient number of Shares as
shall be required to satisfy the requirements of all outstanding Options granted
under this Plan and all other outstanding but unvested Awards granted under this
Plan.

 

4.2 Adjustments in Awards and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, the Committee shall adjust the
number and class of Shares which may be delivered under the Plan, the number,
class, and price of Shares subject to outstanding Awards, in such manner as the
Committee (in its sole discretion) shall determine to be appropriate to prevent
the dilution or diminution of such Awards. In the case of Awards granted to
Non-employee Directors pursuant to Section 9, the foregoing adjustments shall be
made by the Board, and any such adjustments also shall apply to the future
grants provided by Section 9. Notwithstanding the preceding, the number of
Shares subject to any Award always shall be a whole number.

 

SECTION 5

 

STOCK OPTIONS

 

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees, Consultants, and Employee Directors at any time and
from time to time as determined by the Committee in its sole discretion. Subject
to the terms of the Plan, the Committee, in its sole discretion, shall determine
the number of Shares subject to each Option. The Committee may grant Incentive
Stock Options, Nonqualified Stock Options, or a combination thereof.

 

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement shall specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

 

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.

 

5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date.

 

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.

 

5.3.3 Substitute Options. Notwithstanding the provisions of Sections 5.3.1 and
5.3.2, in the event that the Company or an Affiliate consummates a transaction
described in section 424(a) of the Code (e.g., the acquisition of property or
stock from an unrelated corporation), persons who become Employees, Consultants
or Employee Directors on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
section 424(a) of the Code, shall determine the exercise price of such
substitute Options.

  

 
 

--------------------------------------------------------------------------------

 

 

5.4 Expiration of Options.

 

5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

(a) The date for termination of the Option set forth in the written Award
Agreement; or

(b) The expiration of ten (10) years from the Grant Date; or

(c) The expiration of three (3) months from the date of the Participant's
Termination of Service for a reason other than the Participant's death or
Disability; or

(d) The expiration of one (1) year from the date of the Participant's
Termination of Service by reason of Disability.

 

5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant dies
prior to the expiration of his or her Options, the Committee, in its discretion,
may provide that his or her Options shall be exercisable for up to one (1) year
after the date of death.

 

5.4.3 Committee Discretion. Subject to the limits of Sections 5.4.1 and 5.4.2,
the Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted, extend the maximum term of the Option (subject to Section 5.8.3
regarding Incentive Stock Options).

 

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.

 

5.6 Payment. Options shall be exercised by the Participant's delivery of a
written notice of exercise to the Secretary of the Company (or its designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. Upon the exercise of any
Option, the Exercise Price shall be payable to the Company in full in cash or
its equivalent. The Committee, in its sole discretion, also may permit exercise
(a) by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Exercise Price, owned more than
six months or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan. As soon as practicable after
receipt of a written notification of exercise and full payment for the Shares
purchased, the Company shall deliver to the Participant (or the Participant's
designated broker), Share certificates (which may be in book entry form)
representing such Shares.

 

5.7 Restrictions On Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

 

5.8 Certain Additional Provisions for Incentive Stock Options.

 

5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.

Termination of Service. No Incentive Stock Option may be exercised more than
three (3) months after the Participant's Termination of Service for any reason
other than Disability or death, unless (a) the Participant dies during such
three-month period, and (b) the Award Agreement or the Committee permits later
exercise.

 

5.8.2 Company and Subsidiaries Only. Incentive Stock Options may be granted only
to persons who are Employees of the Company or a Subsidiary on the Grant Date.

 

5.8.3 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Incentive
Stock Option may not be exercised after the expiration of five (5) years from
the Grant Date.

 

SECTION 6

 

INTENTIONALLY OMITTED

 

SECTION 7

 

RESTRICTED STOCK

 

7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees, Consultants and Employee Directors in such amounts as the
Committee, in its sole discretion, shall determine. Subject to the terms of the
Plan, the Committee, in its sole discretion, shall determine the number of
Shares to be granted to each Participant.

 

 
 

--------------------------------------------------------------------------------

 

 

7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, any price to be paid for the Shares, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee determines otherwise, Shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.

 

7.3 Transferability. Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction. In no event may the restrictions on Restricted
Stock granted to a Section 16 Person lapse prior to six (6) months following the
Grant Date.

 

7.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.4. For example, the Committee may
set restrictions based upon the achievement of specific performance objectives
(Company-wide, divisional, or individual), applicable Federal or state
securities laws, or any other basis determined by the Committee in its
discretion. The Committee, in its discretion, may legend the certificates
representing Restricted Stock to give appropriate notice of the restrictions
applicable to such Shares.

 

7.5 Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Committee,
in its discretion, may accelerate the time at which any restrictions shall
lapse, and remove any restrictions. After the restrictions have lapsed, the
Participant shall be entitled to have any legend or legends under Section 7.4
removed from his or her Share certificate, and the Shares shall be freely
transferable by the Participant.

 

7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless otherwise provided in the Award Agreement.

 

7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

 

SECTION 8

 

PERFORMANCE UNITS AND PERFORMANCE SHARES

 

8.1 Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Employees, Consultants, and Employee Directors at any time and
from time to time, as shall be determined by the Committee, in its sole
discretion. Subject to the terms of the Plan, the Committee shall have complete
discretion in determining the number of Performance Units and Performance Shares
granted to any Participant.

 

8.2 Initial Value. Each Performance Unit shall have an initial value that is
established by the Committee on or before the Grant Date. Each Performance Share
shall have an initial value equal to the Fair Market Value of a Share on the
Grant Date.

 

8.3 Performance Objectives and Other Terms. The Committee shall set performance
objectives in its discretion which, depending on the extent to which they are
met, will determine the number or value of Performance Units or Shares that will
be paid out to the Participants. The Committee may set performance objectives
based upon the achievement of Company-wide, divisional, or individual goals, or
any other basis determined by the Committee in its discretion. The time period
during which the performance objectives must be met shall be called the
"Performance Period". Each Award of Performance Units/Shares shall be evidenced
by an Award Agreement that shall specify the Performance Period, and such other
terms and conditions as the Committee, in its sole discretion, shall determine.

 

8.4 Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the Participant shall be entitled to receive a pay
out of the number of Performance Units or Shares earned during the Performance
Period, depending upon the extent to which the applicable performance objectives
have been achieved. After the grant of a Performance Unit or Share, the
Committee, in its sole discretion, may reduce or waive any performance
objectives for Award; provided that Performance Periods of Awards granted to
Section 16 Persons shall not be less than six (6) months (or such shorter period
as may be permissible while maintaining compliance with Rule 16b-3).

 

8.5 Form and Timing of Payment. Payment of earned Performance Units or
Performance Shares shall be made as soon as practicable after the expiration of
the applicable Performance Period. The Committee, in its sole discretion, may
pay earned such Awards in cash, Shares or a combination thereof.

 

8.6 Cancellation. On the date set forth in the Award Agreement, all unearned or
unvested Performance Units or Performance Shares shall be forfeited to the
Company, and again shall be available for grant under the Plan.

  

 
 

--------------------------------------------------------------------------------

 

 

SECTION 9

 

NON-EMPLOYEE DIRECTORS

 

9.1 Granting of Awards.

 

9.1.1 Discretionary Options. The Board, in its sole discretion, may grant
Nonqualified Stock Options to each Non-employee Director.

 

9.1.2 Other Awards. Subject to the terms of the Plan, , Restricted Stock,
Performance Units, and Performance Shares may be granted to Non-employee
Directors at any time and from time to time, as shall be determined by the Board
in its own discretion.

 

9.2 Terms of Nondiscretionary Options.

 

9.2.1 Option Agreement. Each Option granted pursuant to Sections 9.1.1 and 9.1.2
shall be evidenced by a written stock option agreement which shall be executed
by the Participant and the Company.

 

9.2.2 Exercise Price. The Exercise Price for the Shares subject to each Option
granted pursuant to Sections 9.1.1 and 9.1.2 shall be 100% of the Fair Market
Value of such Shares on the Grant Date.

 

9.2.3 Exercisability. Each Option granted pursuant to Sections 9.1.1 and 9.1.2
shall become exercisable in full on the first anniversary of the Grant Date.
Unless provided otherwise in the Award Agreement, once an Non-employee Director
ceases to be a Director, his or her Options which are not exercisable shall not
become exercisable.

 

9.2.4 Expiration of Options. Each Option shall terminate upon the first to occur
of the following events:

(a) The expiration of five (5) years from the Grant Date; or

(b) The expiration of three (3) months from the date of the Participant's
Termination of Service for a reason other the Participant's death or Disability;
or

(c) The expiration of one (1) year from the date of the Participant's
Termination of Service by reason of Disability.

 

9.2.5 Death of Non-employee Director. Notwithstanding Section 9.2.4, if a
Director dies prior to the expiration of his or her options in accordance with
Section 9.2.4, his or her options shall terminate one (1) year after the date of
death.

 

9.2.6 Not Incentive Stock Options. Options granted pursuant to Sections 9.1.1
and 9.1.2 shall not be designated as Incentive Stock Options.

 

9.2.7 Other Terms. All provisions of the Plan not inconsistent with this Section
9 shall apply to Options granted to Non-employee Directors; provided, however,
that Section 5.2 (relating to the Committee's discretion to set the terms and
conditions of Options) shall be inapplicable with respect to Non-employee
Directors.

 

9.3 Terms of Other Awards. Subject to the terms of the Plan, each Award to a
Non-employee Director shall be evidenced by an Award Agreement and shall specify
all the terms and conditions for such Award, including, but not limited to,
number of Shares subject to the Award, exercise price (if any) and vesting
and/or performance requirements. All provisions of the Plan not inconsistent
with this Section 9 shall apply to Awards (other than Options) granted to
Non-employee Directors; provided, however, that any section of the Plan that
grants the Committee discretion to set the terms and conditions of Awards shall
be inapplicable with respect to Non-employee Directors.

 

SECTION 10

 

MISCELLANEOUS

 

10.1 No Effect On Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only.

 

10.2 Participation. No Employee, Consultant or Employee Director shall have the
right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award.

 

10.3 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company's approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

  

 
 

--------------------------------------------------------------------------------

 

 

10.4 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

10.5 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant's death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant's estate.

 

10.6 Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section

10.5. All rights with respect to an Award granted to a Participant shall be
available during his or her lifetime only to the Participant.

 

10.7 No Rights as Stockholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

 

10.8 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant's FICA obligation) required to be withheld with
respect to such Award (or exercise thereof). The amount of the withholding
requirement shall be deemed to include any amount which the Committee
determines, not to exceed the amount determined by using the maximum federal,
state or local marginal income tax rates applicable to the Participant with
respect to the Award on the date that the amount of tax to be withheld is to be
determined.

 

10.9 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy the minimum tax withholding obligations in
connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company already-owned Shares having
a Fair Market Value equal to the minimum amount required to be withheld. The
Fair Market Value of the Shares to be withheld or delivered shall be determined
as of the date that the taxes are required to be withheld.

 

10.10 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be delivered to a Participant under the Plan. Any such deferral
elections shall be subject to such rules and procedures as shall be determined
by the Committee in its sole discretion.

 

SECTION 11

 

AMENDMENT, TERMINATION, AND DURATION

 

11.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension, or termination of the Plan shall not, without
the consent of the Participant, alter or impair any rights or obligations under
any Award theretofore granted to such Participant. No Award may be granted
during any period of suspension or after termination of the Plan.

 

11.2 Upon the Effective Date, the Committee may grant Awards pursuant to this
Plan. The Company intends to seek shareholder approval of the Plan within 12
months from the Effective Date; provided, however, if the Company fails to
obtain shareholder approval of the Plan during such 12-month period, pursuant to
Section 422 of the Code, any Option granted as an Incentive Stock Option at any
time under the Plan will not qualify as an Incentive Stock Option within the
meaning of the Code and will be deemed to be a Nonqualified Stock Option. Unless
earlier terminated as provided herein, the Plan will terminate on the tenth
anniversary of the Effective Date.

 

SECTION 12

 

LEGAL CONSTRUCTION

 

12.1 Gender and Number. Except where otherwise indicated by the context any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

12.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

 
 

--------------------------------------------------------------------------------

 

 

12.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

12.4 Compliance With Rule 16B-3. Transactions under this Plan with respect to
Section 16 Persons are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee. Notwithstanding any
contrary provision of the Plan, if the Committee specifically determines that
compliance with Rule 16b-3 no longer is required, all references in the Plan to
Rule 16b-3 shall be null and void.

 

12.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.

 

12.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

EXECUTION

 

IN WITNESS WHEREOF, Helios and Matheson Analytics Inc., by its duly authorized
officer, has executed the Plan on the date indicated below to record the
adoption of the Plan by the Board on ………………, 2014.

 

HELIOS AND MATHESON ANALYTICS, INC.

 

Dated as of: ………………..   

By /s/ Umesh Ahuja

 

--------------------------------------

Title: Chief Financial Officer

 

 